DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
 
Claim 1 has been amended.  Claims 2, 3, 6, and 14-16, have been cancelled.  Claims 23-27 remain withdrawn.  Claims 1, 5, 7-13, 17-22, 28, and 29 are currently pending and under examination. 

This application claims priority to U.S Provisional Patent Application No. 62/526586, filed June 29, 2017, and U.S. Provisional Patent Application No. 62/378339, filed August 23, 2016.


Withdrawal of Rejections:

	The rejection of claims 1-3, 5-22, 28, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.



Maintenance/Modification of Rejections:


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-13, 17-22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US 2016/0215302; Published July 28, 2016 – Previously Presented), in view of Pattra et al. (Bio-hydrogen production from the fermentation of sugarcane bagasse hydrolysate by Clostridium butyricum, International Journal of Hydrogen Energy, Vol. 33, (2008), pp. 5256-5265 – Previously Presented).
With regard to claims 1, 7, 8, and 28, Haas et al. teach a syntrophic co-culture comprising a first and second microorganism in a growth medium, wherein: (a) the growth medium comprises syngas derived from biomass, which includes CO, H2, and CO2; (b) the first microorganism includes Clostridium butyricum, which is indicated by Applicant as being a primary solventogen (see original claim 3; Specification, Para. 11), and is able to metabolize syngas derived from biomass to produce a first metabolic byproduct; (c) the second Clostridium kluyveri or Clostridium Carboxidivorans, which are indicated by Applicant as being the second microorganism, and thus an acetogenic microorganism of the class Clostridia and genus Clostridium (see claims 7, 8; Specification, Para. 14), and which is a microorganism that depends on the metabolites and/or the metabolism of the primary solventogen for survival and growth and is able to fix or metabolize the first metabolic byproduct produced by the primary solventogen to produce a second metabolic byproduct; and (d) the first microorganism is able to metabolize the second metabolic byproduct produced by the second microorganism to produce a third metabolic byproduct (Abs.; Para 37, 61, 94; Claim 1, 2).  
Haas et al. do not teach that the growth medium comprises at least one biomass component selected from C5 and C6 sugars, oligosaccharides, hemicellulose, cellulose, and starches. 
Pattra et al. teach that sugarcane bagasse, which is a carbohydrate-rich renewable biomass substrate that includes glucose and xylose, is used as a growth medium for Clostridium butyricum to produce H2 (Abs.), which is a first byproduct.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Haas et al. and Pattra et al., because both teach the use of biomass derived media by Clostridium butyricum to produce metabolic byproducts.  The use of sugarcane bagasse, which is a carbohydrate-rich renewable biomass substrate that includes glucose and xylose, as a growth medium for Clostridium butyricum is known in the art as taught by Pattra et al.  The further use of sugarcane bagasse as a growth medium amounts to the simple substitution of one known media type for another, and would have been expected to predictably and successfully provide growth media for Clostridium butyricum to produce byproducts in the method of Haas et al. 
claim 5, Haas et al. teach there may be more than one, which includes at least two, second microorganisms different from the first microorganism present in the syntrophic co-culture (Para. 46), which is a third microorganism different from the first and second microorganisms.
With regard to claims 9-11, Haas et al. teach that the third metabolic byproduct includes butanol, 1-hexanol, 2-hexanol, 3-hexanol, 1-heptanol, 2-heptanol, 3-heptanol, 4-heptanol, octanol, or nananol (Para. 36, 94).
With regard to claim 12, Haas et al. teach that the primary solventogen can include Lactobacillus delbrukii (claim 2), which is a microorganism of the genus Lactobacillus.
With regard to claim 13, Haas et al. teach that the microorganisms, which include the primary solventogen and the second microorganism, include E. coli (Para. 32, Line 1-8).
With regard to claim 17, Haas et al. teach that the syntrophic co-culture may comprise E. coli and C. ljungdahlii (Para. 32, Line 1-8; Para. 35).  While it is not specifically taught that acetone is produced by the E. coli, as E. coli and C. ljungdahlii are taught by Haas et al., it would have been obvious to one of ordinary skill in the art to utilize the possible combinations of co-cultures to produce desirable products which are capable of being produced by the co-culture, including acetone by E. coli.  
With regard to claim 18, it is clear from the teachings of Haas et al. that a first and second microorganism are intended to be present together in a co-culture to produce and use metabolic byproducts (see Abs.; Para. 36, claim 1).  While a ratio of the first and second microorganism is not specifically taught by Haas et al., it would have been obvious to one of ordinary skill in the art to adjust the concentration of each of the first and second microorganisms to provide the taught results of the first microorganism producing a byproduct, the second 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the two microorganisms in the co-culture, including at a ratio of 1:1 to 1:20, to result in the presence of an effective amount of each of the first and second microorganisms to produce the products as desired when practicing the method.
With regard to claims 19-21, Haas et al. teach Clostridium butyricum, which is indicated by Applicant as a preferred primary solventogen (see original claim 3; Specification, Para. 11).  As this microorganism cannot be separated from its functions, Clostridium butyricum would necessarily be capable of producing first metabolic byproducts including CO2 and H2, acetate and ethanol, and acetoin and acetone.  
With regard to claims 22 and 29, Haas et al. teach that the second microorganism produces butyrate and hexanoate (Para. 94, 100).


Response to Arguments

	Applicant urges that Haas et al. do not teach a syntrophic co-culture comprising a first microorganism and a second microorganism in a growth medium, which first microorganism is a primary solventogen, and which second microorganism is different from the primary solventogen Clostridia and genus Clostridium, and Pattra et al. do not cure this deficiency.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.
Haas et al. teach a syntrophic co-culture comprising a first and second microorganism in a growth medium, wherein: (a) the growth medium comprises syngas derived from biomass, which includes CO, H2, and CO2; (b) the first microorganism includes Clostridium butyricum, which is indicated by Applicant as being a primary solventogen (see original claim 3; Specification, Para. 11), and is able to metabolize syngas derived from biomass to produce a first metabolic byproduct; (c) the second microorganism includes Clostridium kluyveri or Clostridium Carboxidivorans, which are indicated by Applicant as being the second microorganism, and thus an acetogenic microorganism of the class Clostridia and genus Clostridium (see claims 7, 8; Specification, Para. 14), and which is a microorganism that depends on the metabolites and/or the metabolism of the primary solventogen for survival and growth and is able to fix or metabolize the first metabolic byproduct produced by the primary solventogen to produce a second metabolic byproduct; and (d) the first microorganism is able to metabolize the second metabolic byproduct produced by the second microorganism to produce a third metabolic byproduct (Abs.; Para 37, 61, 94; Claim 1, 2).  
Given these teachings, Haas et al. is deemed to teach a syntrophic co-culture comprising a first microorganism and a second microorganism in a growth medium, which first microorganism is a primary solventogen, and which second microorganism is different from the primary solventogen and selected from the group consisting of an acetogenic microorganism of the class Clostridia and genus Clostridium.
With regard to Pattra, the issues noted with regard to Haas have been addressed above.
Conclusion
No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653